Opinion filed September 4, 2014




                                        In The


        Eleventh Court of Appeals
                                     ___________

                              No. 11-14-00018-CV
                                     ___________

               C&G SPORTING GOODS, LLC, Appellant

                                          V.

  TEXAS WORKFORCE COMMISSION AND JAMES BROWN,
                    Appellees


                    On Appeal from the 266th District Court
                                  Erath County, Texas
                         Trial Court Cause No. CV31895


                     MEMORANDUM OPINION
      Appellant, C&G Sporting Goods, LLC, has filed in this court an unopposed
motion for voluntary dismissal. Appellant states in the motion that it “seeks
voluntary dismissal of the appeal in this action because all parties have fully
compromised and settled all issues in dispute. This appeal is therefore moot.”
Appellant requests that this court dismiss the appeal with prejudice. Appellant also
advises this court that Appellant contacted counsel for the Texas Workforce
Commission and counsel for James Brown and that neither opposes the motion to
dismiss.   Therefore, in accordance with Appellant’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.



                                                  PER CURIAM


September 4, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2